                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO



    LORENZO ASTROGA CORRAL,
                                                       Case No. 1:17-cv-00207-BLW
                         Petitioner,
                                                       MEMORANDUM DECISION
         v.                                            AND ORDER

    JOSH TEWALT, Director, Idaho
    Department of Correction,1

                         Respondent.


        Earlier in this matter, Respondent Josh Tewalt moved for dismissal of Petitioner

Lorenzo Astroga Corral’s Petition for Writ of Habeas Corpus on procedural default

grounds. (Dkt. 12.) The Court concluded that the claims in the Petition were procedurally

defaulted, with the possible exception of Claims 3(a) and 3(b). (Dkt. 25.)

        The Court permitted Petitioner to file (1) a response to the Court’s Order to argue

that an exception to procedural default should be applied, and (2) an amended petition to

provide factual support for Claims 3(a) and 3(b) so that the Court could better determine

whether the same claims had been presented to the Idaho Supreme Court. (Dkt. 25.) No


1
 Petitioner has been transferred to a Texas facility. The Court has substituted as Respondent the Idaho
Department of Correction Director, the legal custodian of Petitioner. See Rule 2(a), Rules Governing
Section 2254 Cases; Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004) (the custodian “is ‘the person’
with the ability to produce the prisoner’s body before the habeas court.”).

MEMORANDUM DECISION AND ORDER - 1
other claims were to be included in the amended petition, and any procedural default,

cause and prejudice, and miscarriage of justice arguments were to be presented in the

response to the Order, not in the amended petition. (Id.)

       Petitioner has since filed a Supplemental Petition (Dkt. 29) and has given notice

that he will not be filing a response to the Court’s Order to contest the procedural default

of the majority of his claims. (Dkt. 30.) The Court takes judicial notice of the records

from Petitioner’s state court proceedings, which have been lodged by the parties. See Fed.

R. Evid. 201(b); Dawson v. Mahoney, 451 F.3d 550, 551 (9th Cir. 2006). Having

reviewed the motions, responses, and the record in this case, the Court enters the

following Order denying and dismissing the case.

                               STATE COURT RECORD

       Several months after Petitioner filed his Supplemental Petition, he requested a

copy of Respondent’s Lodging so that he could use the same numbering system as

Respondent. (Dkt. 31.) It is not necessary for Petitioner to use the same numbering

system. Petitioner is entitled to a copy of the particular docket pages that Respondent

references in any filing requesting dismissal or denial of Petitioner’s claims and the

parties’ briefs and the state appellate court opinions on post-conviction review. See Rule

5(c) and 5(d) of the Rules Governing § 2254 Cases. Where additional briefing is required,

the Court will take additional steps to provide the petitioner with additional records, but

the Court first requires the petitioner to provide notice about which parts of the record he

has obtained from his former counsel and which he lacks. Here, it appears from



MEMORANDUM DECISION AND ORDER - 2
Petitioner’s filings that he has the portions of the state court record relevant to his two

remaining claims. (Dkt. 29, Exhibits.) In addition, no further briefing is required for

disposition of the claims in the Petition. For these reasons, the motion will be denied as

moot.

                     WHETHER THE CONDITIONAL GRANTING
                    OF THE MOTION FOR SUMMARY DISMISSAL
                            SHOULD BECOME FINAL

        Because the Court determined that all of Petitioner’s claims are procedurally

defaulted, with the possible exception of Claims 3(a) and 3(b), and Petitioner has elected

not to contest that determination by filing a response (Dkt. 30), the Court first dismisses

the uncontested claims with prejudice on procedural default grounds


                                         BACKGROUND

        Petitioner stands convicted by jury of conspiracy to commit first degree murder

and conspiracy to commit first degree kidnaping. An investigation into Petitioner’s plans

was prompted by a police-station confession of Krystn Sanchez, who had been living

with her boyfriend Jose Rodriguez in Petitioner’s house.2 Krystn told police that

Petitioner had solicited their help to murder Edgar Maldonado, the man Petitioner

thought his ex-girlfriend Dania Santos was dating. In its notice of intent to dismiss the

post-conviction petition, the state district court described the factual and procedural

history of this case as follows:



2
  Sometimes in the record Petitioner’ house is described as being in Caldwell, and sometimes in Nampa.
Its correct address was 3610 South High Springs Street, Nampa, Idaho.

MEMORANDUM DECISION AND ORDER - 3
                According to the trial testimony, Petitioner was unhappy that
                his ex-wife, Dania Santos, had begun dating other men. Dania
                was forced to get a no-contact order against Petitioner shortly
                after the two separated. Dania had become friends with
                Edgar, as both were from Honduras. The pair had dinner with
                other people from Honduras on several occasions, and
                Petitioner was aware that on one occasion, Dania and Edgar
                had gone dancing. The night after the two had gone dancing,
                Petitioner had driven by Dania’s apartment at approximately
                11:00 p.m. to see if she was home.

                Petitioner then began talking to his roommates – Jose and
                Krystan3 – about killing Edgar because of his relationship
                with Dania. Petitioner offered them $5,000 if they would help
                him kill Edgar. Petitioner bought a gun and practiced
                shooting it with Jose. The plan was for Petitioner and Jose to
                first steal Dania’s car, which they would hide at Krystan’s
                trailer in Meridian. They would then sell the car and use the
                money to leave the state. After they stole Dania’s car, Krystan
                would drive her own car out past Greenhurst and Blackcat, a
                relatively rural location. She would then call Edgar, a
                mechanic, to see if he would come fix it. Though she had
                never met Edgar, Krystan got his number from Petitioner.
                Krystan testified that Petitioner told her to use whatever
                means necessary, including the promise of sexual favors, to
                lure Edgar out to her car. Jose and Petitioner would be parked
                along the way and when they saw her and/or Edgar drive past,
                they would follow. Petitioner was going to hit Edgar with a
                metal bar and then Jose was going to shoot him. They
                planned to dump the body in the river. They would then sell
                Dania’s car and flee the state.

                On the evening of June 12, while Krystan remained at the
                house in Caldwell, Petitioner and Jose stole Dania’s car and
                drove it back to Petitioner’s house. Krystan loaded some of
                her clothing into the car, Jose gathered some of his papers,
                and the two began the drive to Meridian in the stolen car. En
                route, Jose crashed into an irrigation ditch and wrecked the
                car. Krystan and Jose got out of the car and called Petitioner,

3
  The majority of the court record reflects that the roommate’s name was spelled “Krystn,” rather than
“Krystan.” In police interviews and at trial, both Dania and Jose called Krystan “Christina,” sometimes
transcribed as “Krystina.” See, e.g., Dkt. 29-4, p. 408.

MEMORANDUM DECISION AND ORDER - 4
         who came and got them and brought them back to the house
         they all shared. Krystan, at Petitioner’s direction, sent Edgar
         numerous texts and called several times between about
         midnight and the early morning hours of June 13. During this
         time, she and Jose drove back to the trailer in Meridian but
         returned to the house in Caldwell relatively quickly, either to
         get more bedding or because Petitioner had called them.

         Not surprisingly, Edgar did not respond to the texts or the
         phone calls made in the early morning hours, so the next
         morning, Petitioner drove Krystan past the home where Edgar
         lived and instructed her to go to the house to find out if he
         was home. Petitioner wrote the address on a scrap of paper
         and gave the address to Krystan. Krystan went to the house
         but Edgar, having become suspicious, told his roommates to
         say he wasn’t home.

         Krystan then returned to the house she shared with Petitioner
         and continued to text and call Edgar. At some point, Krystan
         and Jose no longer wanted to be part of the plan to kill Edgar.
         They took the gun and hid it underneath the mattress in the
         room they were sharing at Petitioner’s house in Caldwell.
         They took the box of shells back to the trailer in Meridian.
         Krystan then texted Edgar and told him to be careful. The
         night of June 13, she went to the police and reported the plan
         to kill Edgar.

         Her story was met with some skepticism and the officers
         asked her to get the gun. Krystan went to the house in
         Caldwell that she shared with Petitioner, retrieved the gun
         from under the mattress, and took it back to the police station.

         Although not entirely clear, it appears the police then
         obtained a warrant to search Petitioner’s house and truck. In
         the truck, the officers found a spent shotgun shell matching
         the gun and some duct tape. In the garage, the officers found
         the metal bar. Krystan consented to a search of her trailer,
         where the officers found the box of shotgun shells and Jose’s
         muddy shoes. Also, the officers recovered the slip of paper
         with the address, though it is unclear whether it was obtained
         from Krystan or located during the search of her trailer.
         Petitioner was arrested and charged with conspiracy to
         commit first degree murder and conspiracy to commit first


MEMORANDUM DECISION AND ORDER - 5
              degree kidnapping. Krystan was not charged, and Jose
              ultimately pleaded guilty to one count of aggravated battery
              and was sentenced to prison in exchange for his agreement to
              testify against Petitioner.

(State’s Lodging C-1, pp. .54-57.)


                     REVIEW OF SUPPLEMENTAL PETITION

       In this action, the Court permitted Petitioner to file an amendment clarifying

Claim 3(a), that trial counsel Ron McWilliams was ineffective in failing “to argue a

defense, because he presented none,” and Claim 3(b), that counsel was ineffective for

failing “to suppress by oral argument.” (Dkt. 25.) Petitioner’s “Supplemental Petition”

was filed on May 28, 2019. (Dkt. 29.)

       1.     Claim 3(a)

              A. Amended Allegations and Case History

       In the Supplemental Petition, Claim 3(a) has been renumbered as Claim 1.

Petitioner alleges that both trial counsel, Bryninn T. Erickson and Ron McWilliams,

failed to subject the prosecution’s case to meaningful adversarial testing by not

presenting a defense, based on the following:

              (a) not objecting to Officer Kainz’ testimony and not cross-
              examining him properly;

              (b) asserting in opening statement that Krystn made up the
              story that Petitioner solicited her and her boyfriend Jose to
              help Petitioner murder Edgar, and not bringing forward any
              evidence to prove that theory;

              (c) lack of preparation for trial and not presenting
              documentary evidence or witnesses;

              (d) using ineffective cross-examination techniques; and

MEMORANDUM DECISION AND ORDER - 6
               (e) failing to move for a mistrial on prosecutorial misconduct
               in closing argument.

(Dkt. 29, pp. 5-11.)

       The Court’s purpose in permitting Petitioner to file an amendment was to clarify

the factual and legal bases of the claims to ensure that they were raised in state court

proceedings. After attempting to match Petitioner’s subclaims to the claims brought

before the Idaho Supreme Court, this Court concludes that the only possible state post-

conviction appellate claim that could have been the state counterpart to exhaust the

“failure to present a defense” claim in the Supplemental Petition is the claim that counsel

refused to permit Petitioner to testify at trial.

       Particularly, on post-conviction review, Petitioner alleged that he wanted to testify

at trial, but his trial attorneys “stood firm and persuaded [him] they knew best and talked

him into waiving his right to testify.” (State’s Lodging D-1, p. 11.) The state district court

determined that the facts presented by Petitioner showed that he and his counsel had a

discussion about whether he should testify, and then his counsel decided that he should

not. The state court reasoned that the discussion demonstrated that counsel’s decision was

due to a reasonable trial strategy, rather than deficient performance. (State’s Lodging C-

1, p. 66.)

       The state district court alternatively denied the claim for failure to show any

prejudice. (Id.) Petitioner disclosed in his post-conviction papers that he would have

testified that he did not know anything about the conspiracy and that Krystn and Jose

were participants in various car thefts. (State’s Lodging C-1, p. 66.) The state district


MEMORANDUM DECISION AND ORDER - 7
court concluded that the proposed testimony was “not sufficient to rebut the testimonial

and physical evidence of Petitioner’s guilt,” and, therefore, the outcome of the trial would

not have been different had Petitioner testified. (Id.) The state district court summarily

dismissed this claim in Petitioner’s post-conviction matter. (State’s Lodging D-1, pp. 23-

29.)

       Petitioner included this claim in his pro se brief on appellate review. (State’s

Lodging D-1.) However, the Idaho Court of Appeals determined that Petitioner’s brief

lacked relevant authority or argument, and it would not accept his attempt to provide such

support in his reply brief—because considering the late presentation of new information

was contrary to state appellate rules. “When issues on appeal are not supported by

propositions of law, authority, or argument, they will not be considered,” declared the

Idaho Court of Appeals. (State’s Lodging D-4, p. 2.) Nothing in that court’s opinion

suggests that it considered the merits of his claims. The state appellate court simply

affirmed the state district court’s decision on all claims because of Petitioner’s deficient

briefing.

              B. Discussion

       Accordingly, because Claim 3(a) was procedurally defaulted and not addressed on

the merits by the state appellate court, it is also procedurally defaulted in this Court.

Rather than entertain a cause-and-prejudice argument from Petitioner (and he has made

no effort to present one), the Court will address the merits of the claim, because, even if it

had been presented in a procedurally proper way, it is subject to denial based upon the

record in this matter.

MEMORANDUM DECISION AND ORDER - 8
       Federal courts are not required to address a procedural default issue before

deciding against the petitioner on the merits. Lambrix v. Singletary, 520 U.S. 518 (1997);

cf. Franklin v. Johnson, 290 F.3d 1223 (9th Cir. 2002) (“courts are empowered to, and in

some cases should, reach the merits of habeas petitions if they are, on their face and

without regard to any facts that could be developed below, clearly not meritorious despite

an asserted procedural bar”) (appellate context); Hudson v. Jones, 351 F.3d 212 (6th Cir.

2003); cf. 28 U.S.C. § 2254(b)(2) (“An application for a writ of habeas corpus may be

denied on the merits, notwithstanding the failure of the applicant to exhaust the remedies

available in the courts of the State.”).

       Strickland v. Washington, 466 U.S. 668 (1984), governs claims of ineffective

assistance of counsel. There, the United States Supreme Court determined that to succeed

on an ineffective assistance claim, a petitioner must make two showings: (1) that

counsel’s performance was deficient because it fell below an objective standard of

reasonableness, and (2) that the petitioner was prejudiced by the deficient performance.

Id. at 684.

       In assessing whether trial counsel’s performance fell below an objective standard

of competence under Strickland’s first prong, a reviewing court must view counsel’s

conduct at the time the challenged act or omission occurred, making an effort to eliminate

the distorting lens of hindsight. Id. at 689. The court must indulge in the strong

presumption that counsel’s conduct fell within the wide range of reasonable professional

assistance. Id.



MEMORANDUM DECISION AND ORDER - 9
       The Strickland Court outlined how to use the factors of deficient performance and

prejudice to assess an ineffective assistance claim:

               These standards require no special amplification in order to
              define counsel’s duty to investigate, the duty at issue in this
              case. As the Court of Appeals concluded, strategic choices
              made after thorough investigation of law and facts relevant to
              plausible options are virtually unchallengeable; and strategic
              choices made after less than complete investigation are
              reasonable precisely to the extent that reasonable professional
              judgments support the limitations on investigation. In other
              words, counsel has a duty to make reasonable investigations
              or to make a reasonable decision that makes particular
              investigations unnecessary. In any ineffectiveness case, a
              particular decision not to investigate must be directly assessed
              for reasonableness in all the circumstances, applying a heavy
              measure of deference to counsel’s judgments.

466 U.S. at 690-91.

       Prejudice under these circumstances means there is a reasonable probability that,

but for counsel’s errors, the result of the proceeding would have been different. Id. at

684, 694. A reasonable probability is one sufficient to undermine confidence in the

outcome. Id. at 694.

       A petitioner must establish both incompetence and prejudice to prove an

ineffective assistance of counsel case. 466 U.S. at 697. On habeas review, the court may

consider either prong of the Strickland test first, or it may address both prongs, even if

one is deficient and will compel denial. Id.

       Petitioner asserted in his reply brief (that was not considered by the Idaho Court of

Appeals, but has been considered here) that Krystn and Jose were “attempting to cover up

a crime of vehicle theft and an attempt to hold up and rob Edgar [the] alleged victim at


MEMORANDUM DECISION AND ORDER - 10
gunpoint.” (State’s Lodging D-3, p. 2.) The question here is what facts did Petitioner

know first-hand that would have aided his defense? If Petitioner had taken the witness

stand, he would have been limited to testifying only to facts within his knowledge—not

to what Krystn and Jose’s thoughts and intentions were. This Court agrees with the state

district court that Petitioner has not provided enough facts to show that his testimony at

trial would have outweighed the other evidence pointing to him as the mastermind of the

conspiracy to steal Dania’s car and kill Edgar.

       As to Petitioner’s ties to Dania, the record shows that Petitioner was upset that

Dania was spending time other men, including her former boyfriend Mateo (Matthew)

and Edgar; that Dania had to obtain a restraining order against Petitioner when she first

began a relationship with Mateo; that Petitioner had an extra key to Dania’s car; that

Petitioner admitted to police that he had driven by Dania’s house the day her car was

stolen and that he otherwise kept abreast of who she spent her time with; that Krystn and

Jose had no relationship with Dania and knew of her and had access to her car only

through Petitioner; and that Petitioner knew Edgar only because he was a friend or

boyfriend of Dania.

       As to Petitioner’s ties to Edgar, the record shows that several persons had heard

Petitioner say he was angry with Edgar and wanted to beat him (Katherine Santos) or kill

him (Jose and Krystn). (Dkt. 29-1, p. 2 & State’s Lodging A-2.) Krystn and Jose did not

know who Edgar was, and Petitioner has brought forward no facts about how or why they

would have selected him as their robbery victim unless Petitioner was involved.



MEMORANDUM DECISION AND ORDER - 11
       If Krystn and Jose were planning to rob Edgar, there is little reason Krystn would

have gone to Edgar’s house alone and unarmed after he refused to meet her in the

desert—because then Edgar would positively know her identity. Further, there would

have been no reason for Krystn to call Edgar and tell him he was in danger—again,

another action that revealed her identity—rather than simply leaving the failed robbery

attempt in the past and hiding behind anonymity.

       Further, if Krystn and Jose were car thieves and robbers, there would be little

reason for Krystn to go to the police and implicate herself in a crime that is far worse than

car theft—conspiracy to commit kidnaping and murder. After Krystn’s disclosure to

police, she was arrested for her part in the plot to kill Edgar. Her boyfriend, Jose, was

arrested, charged, and sentenced to prison time. (State’s Lodging D-3, p. 21.)

       Petitioner’s allegations that he was not involved in the conspiracy is not plausible.

He has not brought forward sufficient facts showing that Krystn and Jose acted alone or

that they had motive to frame him for murder instead of simply implicate him in the theft.

For the same reason, Petitioner has not shown that he is actually innocent. To the

contrary, what evidence there is points to Petitioner as the only person who had expressed

an interest in harming Dania and Edgar, and the evidence found at his house corroborated

the Krystn and Jose’s stories. It is very clear from the record that Krystn and Jose were

easily-led pawns in Petitioner’s plan for revenge against Dania for breaking up with him,

and that, although friends and relatives described Petitioner as a kind and generous




MEMORANDUM DECISION AND ORDER - 12
person, he was also known to drink heavily, a habit that often clouds one’s judgment.

(State’s Lodging A-2 & Exhibits to D-3, p. 24.)

       Based on this record, the Court concludes that Petitioner’s trial attorneys were not

deficient in their strategy to omit Petitioner’s testimony from their defense because it

would have been more harmful than helpful, especially considering what the prosecution

could have elicited from him on cross-examination; therefore, no prejudice resulted.

Claim 3(a) (numbered 1 in the Supplemental Petition) will be dismissed as procedurally

defaulted, and alternatively denied on the merits.

       2.     Claim 3(b)

              A. Amended Allegations and Case History

       Claim 3(b) from the original Petition is now Claim 2 in the Supplemental Petition.

(Dkt. 29.) Petitioner alleges that trial counsel failed to move to suppress evidence at trial,

namely the unlawful retrieval of the shotgun. This is one of the claims he brought in his

post-conviction petition and again in his pro se briefing on appeal. As with the claim

above, Petitioner failed to provide authority and argument, and, thus, the Idaho Court of

Appeals did not consider the claim but summarily affirmed the district court’s decision to

deny the claim.

       Petitioner asserts that his Fourth Amendment rights were violated when Officer

Kainz asked Krystn to return to Petitioner’s house and retrieve the shotgun that allegedly

was to be used to kill Edgar. Petitioner argues that Krystn had already moved out of

Petitioner’s house and was trespassing when she re-entered at Kainz’ behest. Petitioner



MEMORANDUM DECISION AND ORDER - 13
asserts that his attorneys were ineffective when they failed to file a motion to suppress the

shotgun.

       The state district court relied on State v. Robinson, 277 P.3d 408 (Idaho Ct. App.

2012), as the standard of law to determine whether a suppression claim would have been

successful:

                      A third party may consent to a search, thereby
              relieving the government of the warrant requirement, as long
              as such person possessed authority—either actual or
              apparent—to consent. United States v. Matlock, 415 U.S. 164,
              171, 94 S.Ct. 988, 993, 39 L.Ed.2d 242, 249–50 (1974); State
              v. Dominguez, 137 Idaho 681, 683, 52 P.3d 325, 327
              (Ct.App.2002). Actual authority to consent exists if the third
              party shares with the defendant common authority over or
              other sufficient relationship to the premises or effects sought
              to be inspected. State v. Brauch, 133 Idaho 215, 219, 984
              P.2d 703, 707 (1999). As the United States Supreme Court
              explained:

                         Common authority ... rests ... [upon] mutual use of
              the property by persons generally having joint access or
              control for most purposes, so that it is reasonable to recognize
              that any of the co-inhabitants has the right to permit the
              inspection in his own right and that the others have assumed
              the risk that one of their number might permit the common
              area to be searched.

Id. at 412 (internal citations omitted in district court opinion).

              B. Discussion

       The Court finds it helpful to compare the facts of Robinson and other similar cases

to the facts in Petitioner’s case to conduct a thorough analysis. In Robinson, Mr.

Robinson’s nephew, Mr. Daigneau, lived in in a separate bedroom in Mr. Robinson’s

house. Mr. Daigneau was on probation. Officers had reason to believe a convicted felon


MEMORANDUM DECISION AND ORDER - 14
was inside the house. Mr. Daigneau’s girlfriend opened the door, and officers entered and

performed a “sweep.” In Mr. Robinson’s bedroom, police found drug paraphernalia on

the dresser. Mr. Robinson was criminally charged for the paraphernalia and moved to

suppress the evidence. The state district court and court of appeals determined that, while

Mr. Daigneau had actual authority to consent to a search of his own bedroom and the

common areas of the home, he did not have authority to consent to a search of Mr.

Robinson’s room. See 277 P.3d at 408-16. The paraphernalia evidence was suppressed.

       Here, the question is slightly different—whether Krystn could authorize a search

of a bedroom she was moving out of or had just moved out of. The police reports reflect

that Krystn and Jose told detectives that, for approximately one to one-and a half months,

they had lived with Petitioner. After learning that they were homeless, Petitioner had

offered them a place to stay in his home. Krystn rented a trailer home in nearby Meridian

from her mother on June 10, 2011.

       In the late evening of June 12, 2011, Jose told Krystn to wait for him at

Petitioner’s house. Petitioner dropped Jose off at Dania’s house, and Jose stole Dania’s

car, using a key provided by Petitioner. Some of Krystn’s personal items were still at

Petitioner’s house on that date. When Jose returned with Dania’s car, he told Krystn to

pack up enough clothes for a few days. She packed up some of her clothes and got into

the car.

       On their way to Meridian, Jose was traveling too fast in the car, lost control on a

turn, and drove the car into a ditch. The two abandoned the car containing Krystn’s



MEMORANDUM DECISION AND ORDER - 15
clothing, and Jose called Petitioner to pick them up. The three of them returned to

Petitioner’s house. Krystn and Jose drove Krystn’s car from Petitioner’s house to the

trailer in Meridian in the early morning hours of June 13, 2011. Shortly thereafter, Jose

wanted to return to Petitioner’s house to get some blankets and drive by the accident

scene again. They did so. They got back to Petitioner’s house sometime between 1:00 and

3:00 a.m. 4 (State’s Lodging D-3, pp. 14-40.)

        Much later that same day, at 2340 hours (11:40 p.m.), Officer Kainz was

dispatched to the Nampa Police Department lobby to interview Krystn Sanchez. (Id., p.

29.) During that interview, Kainz gave Krystn a voluntary witness statement to complete,

and she did so. (Id., pp. 30 & 42-43.) Krystn dated her written witness statement June 14,

2011, which corresponds with the date(s) and time of Kainz’ report of the interview

(having started just before midnight on June 13). On the statement form, Krystn indicated

that she lived at her trailer in Meridian. She wrote that she and Jose drove around with a

loaded gun looking for the murder victim, Edgar, on a certain (illegible) date. On the day

Krystn wrote her statement, Kainz asked her if she would return to Petitioner’s house to

get the gun she had left hidden in the bedroom. She said she would, and she was able to

do so without protestation from Petitioner. (Id.)

        Also supporting the position that, on June 13, Krystn continued to have joint

access or control of the common areas of Petitioner’s house and her bedroom is a


4
  Petitioner asserts that Krystn was lying when she told the detective that Petitioner and Jose did not know
where Krystn’s trailer was, but it appears that he is simply misreading the transcript. The transcript
appears to reflect that Krystn told the detective that Petitioner did not know where Krystn’s friend lived in
the area. (Compare State’s Lodging D-3, p. 6 with pp. 30-31.)

MEMORANDUM DECISION AND ORDER - 16
transcript of a police interview with Officer Palfreyman on June 18, 2011. In that

interview, Krystn said that she and Jose had moved out of Petitioner’s house

“approximately five days ago,” which corresponds to June 13 or 14, the same time period

in which she retrieved the gun. (State’s Lodging D-3, p. 14.)

       Petitioner counters that, on June 14, when Krystn entered his house to retrieve the

gun, (1) she had been moved out of the house for three or four days; (2) even though she

had a key to his house on his car’s key ring, she was not supposed to enter his house

without first asking his permission; and (3) that she was allowed to use his truck if

needed, provided that she brought it back to him when he called her. Petitioner asserts

that simply because Krystn had legal right to move into the Meridian trailer on June 10

and she retrieved the gun from his house on June 13, that sequence cements his case.

However, Petitioner admits that “at this point [he] had not even entered the room they

[slept] in, and had no idea what was left or taken.” (State’s Lodging D-3, pp. 2-3.)

       Applying Robinson, the state district court in Petitioner’s post-conviction case

reasoned as follows:

                     The facts indicate that despite renting the trailer in
              Meridian, Krystan still lived at Petitioner’s house at the time
              she retrieved the gun. She had belongings in the house, had
              stayed there by herself while Petitioner and Jose went to steal
              Dania’s car, and been in and out of the house in the 24 hours
              before she retrieved the gun, by herself, with Jose, or with
              Petitioner, at all hours of the day and night. As such, she was
              a person who had actual authority to consent to a search of
              the common areas and her bedroom.

                     Because Krystan had the apparent or implied authority
              to allow the officers to search the room in which she was
              staying with Jose, it does not matter whether she retrieved the

MEMORANDUM DECISION AND ORDER - 17
             gun or whether law enforcement officers retrieved the gun.
             The fact that Petitioner now claims Krystan did not have
             permission does not rebut the record in this case nor does it
             create a genuine issue of material fact about whether Krystan
             had actual authority to consent to a search at the time of these
             events.

                    Because officers could have searched Krystan’s room,
             there was no legitimate basis for a motion to suppress the
             shotgun, nor does it appear the motion would have been
             successful. As such, there was neither deficient performance
             nor prejudice.

 (State’s Lodging D-3, p. 62.)

      This Court agrees that the evidence would not have been suppressed had a motion

been filed, because the least common denominator in this legal equation is not whether

Krystn had actual authority, but whether she had apparent authority such that police

officers could reasonably conclude that she had continuing authority to enter her bedroom

in Petitioner’s house. As the United States Supreme Court explained:

             [D]etermination of consent to enter must “be judged against
             an objective standard: would the facts available to the officer
             at the moment ... ‘warrant a man of reasonable caution in the
             belief’” that the consenting party had authority over the
             premises? Terry v. Ohio, 392 U.S. 1, 21–22, 88 S.Ct. 1868,
             1880, 20 L.Ed.2d 889 (1968). If not, then warrantless entry
             without further inquiry is unlawful unless authority actually
             exists. But if so, the search is valid.

Illinois v. Rodriguez, 497 U.S. 177, 188–89 (1990).

      In a case involving a consenting party moving out of the searched premises—

United States v. Wright, 838 F.3d 880 (7th Cir. 2016)—the defendant argued that he and

woman named Ms. Hamilton broke up shortly before the search occurred, and Ms.

Hamilton was in the process of moving out of his apartment when she wrongfully

MEMORANDUM DECISION AND ORDER - 18
authorized the police search; particularly, he argued that she did not have authority to

consent to a search of his desktop computer. The court rejected the defendant’s motion to

suppress, reasoning:

              [T]he end of a romantic relationship doesn’t automatically
              mean that common authority over shared property has been
              revoked. See United States v. Ryerson, 545 F.3d 483, 488 (7th
              Cir. 2008). If the ex-partner “continue[s] to access, use, or
              control the property,” as Hamilton did, she continues to
              exercise authority regardless of the relationship’s status. Id.

Id., 838 F.3d at 886.

       Similarly, in United States v. Matlock, 415 U.S. 164 (1974), which was quoted in

part by the Robinson court, the United States Supreme Court explained:

                      Common authority is, of course, not to be implied
              from the mere property interest a third party has in the
              property. The authority which justifies the third-party consent
              does not rest upon the law of property, with its attendant
              historical and legal refinements, see Chapman v. United
              States, 365 U.S. 610, 81 S.Ct. 776, 5 L.Ed.2d 828 (1961)
              (landlord could not validly consent to the search of a house he
              had rented to another), Stoner v. California, 376 U.S. 483, 84
              S.Ct. 889, 11 L.Ed.2d 856 (1964) (night hotel clerk could not
              validly consent to search of customer’s room) but rests rather
              on mutual use of the property by persons generally having
              joint access or control for most purposes, so that it is
              reasonable to recognize that any of the co-inhabitants has the
              right to permit the inspection in his own right and that the
              others have assumed the risk that one of their number might
              permit the common area to be searched.

Id. at 172 (emphasis added). See also United States v. Penney, 576 F.3d 297, 308-09 (6th

Cir. 2009 (quoting Matlock) (“the absence of formalized property rights does not

automatically translate into the absence of common authority”).



MEMORANDUM DECISION AND ORDER - 19
       In United States v. Gillis, 358 F.3d 386 (6th Cir. 2004), the Court affirmed a

girlfriend’s apparent authority to consent to a search of her boyfriend’s residence even

though officers knew she (1) had left the home several months prior; (2) did not possess

all keys to the residence; and (3) resided at another address at the time she gave consent.

Id. at 391. There, the court concluded that officers possessed a reasonable belief that the

girlfriend could consent to search because she advised officers that she lived at both

residences, had been at the residence in question the morning she provided consent, and

gave detailed information about the property, including where the defendant allegedly hid

drugs. Id.

       A case quite similar to Petitioner’s is United States v. Clay, 1 F. Supp. 3d 688

(E.D. Ky. 2014), aff'd, 630 F. App'x 377 (6th Cir. 2015). There, Ms. Mitchell—a

girlfriend who gave authorities consent to search her former boyfriend’s apartment at

Leawood Drive # 12—had already decided to move out of the apartment before giving

consent. She had removed some belongings from the home, and she did not intend to

return to the home as a resident. On the consent form, she listed her grandmother’s

address as her home address, rather than her boyfriend’s apartment. See id., pp. 702-05.

       On these facts, the court reasoned that Ms. Mitchell did not have actual authority

to consent, but had apparent authority:

                     [W]hen signing the consent to search form, Mitchell
              could not and did not, by her own testimonial description [of
              the facts noted directly above], have “common authority”
              over Leawood Drive # 12.

                      Importantly, Frankfort police did not encounter such
              clarity on the day in question. Indeed, the Court finds that

MEMORANDUM DECISION AND ORDER - 20
              Mitchell displayed apparent authority to consent. Mitchell
              told police that she had lived with Defendant since February
              2013. Id. at 64 (Sergeant Quite testifying that “[s]he said she
              lived with Mr. Clay on Leawood since February of this
              year.”); Government’s Hearing Ex. No. 7 (“I lived there with
              him since February 2013.”).

                     * * *

                     In summary, Mitchell’s name might not have been on
              the lease and she did not have a key, but she did affirmatively
              represent that she had lived at the Leawood apartment with
              Clay for several months and was willing to sign a form
              declaring it her premises.

Id., pp. 703-04, 696. The court denied suppression because Ms. Mitchell “claimed

presence and continuing domicile at the residence.” Id. at 705.

       In this case, it is undisputed that Krystn (1) had multiple items of clothing at

Petitioner’s house on June 12, because they were found in Dania’s wrecked car on June

13; (2) had other items at Petitioner’s house during that same time frame, such as the

blankets, and had no instruction from Petitioner to remove them by a date certain; (3) had

possession of Petitioner’s truck and his house key on June 14, when she drove his truck

back to his house and retrieved the weapon for police; and (4) was able to freely enter

when she arrived at the house to retrieve the gun.

       Although Krystn gained legal possession of her trailer home on June 10, that does

not definitively mean that she could not still come and go from Petitioner’s house after

that date, and, in fact, she continued to come and go freely—in Petitioner’s truck and

with his keys. Given these facts, Petitioner could not persuasively argue that he had not

assumed the risk that Krystn or Jose might drive back to his residence in his car and re-


MEMORANDUM DECISION AND ORDER - 21
enter with his key, on their own or at the behest of police, to retrieve the rest of their

items or things related to the conspiracy.

       Important to the analysis here is the fact that Claim 3(b) is not a stand-alone

suppression claim, but a suppression issue enveloped in an ineffective assistance of

counsel claim. Therefore, in determining whether to request a suppression hearing,

defense counsel would have had to gauge the benefits of such a hearing against the

detriments that it might later produce. First, it is not likely that the motion to suppress

would have been a successful.

       Second, the testimony may have had broader implications for the defense. That is,

to counter the testimony of Jose and Krystn about when and why they continued to return

to Petitioner’s house, Petitioner likely would have had to testify about many of the same

facts that implicated him in the crimes for which he was charged. The suppression

hearing testimony would have been admissible as impeachment evidence at trial if

Petitioner had testified contrarily. Even if Petitioner testified at the suppression hearing

but did not testify at trial, the prosecution still could have gleaned important inculpatory

facts from the evidence presented at the suppression hearing. Therefore, Petitioner has

not shown that counsel performed deficiently in not filing a motion to suppress the gun.

       Furthermore, even if the gun had been suppressed, Petitioner still has brought

forward sufficient evidence to show that the verdict would have been different, given (1)

the inculpatory testimony of all the other witnesses, (2) the obvious motive that Petitioner

had to harm Dania and Edgar; and (3) the physical evidence, such as the spent shot gun



MEMORANDUM DECISION AND ORDER - 22
shell, iron bar, and duct tape that police obtained from Petitioner’s home when he himself

consented to a search. Thus, admission of the gun was nonprejudicial.

       Based upon this analysis, the Court concludes that Claim 3(b) is subject to

dismissal on procedural default grounds and alternatively subject to denial on the merits

for failure to meet either prong of Strickland. Having disposed of all of Petitioner’s

claims, the Court will dismiss this entire case with prejudice.

                                              ORDER

   1. Petitioner’s written request for a copy of Respondent’s lodging of the state court

       record (Dkt. 31) is DENIED as moot.

   2. Respondent’s Motion for Summary Dismissal (Dkt. 12) is GRANTED, and all

       claims are DISMISSED with prejudice.

   3. The Court does not find its resolution of this habeas matter to be reasonably

       debatable, and a certificate of appealability will not issue. See 28 U.S.C.

       § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If Petitioner files a

       timely notice of appeal, the Clerk of Court shall forward a copy of the notice of

       appeal, together with this Order, to the United States Court of Appeals for the

       Ninth Circuit. Petitioner may seek a certificate of appealability from the Ninth

       Circuit by filing a request in that court.




MEMORANDUM DECISION AND ORDER - 23
